Citation Nr: 9931208	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  97-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a liver disorder, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for vertigo, to include 
as due to herbicide exposure.  

3.  Entitlement to service connection for contact dermatitis, 
to include as due to herbicide exposure.  

4.  Entitlement to service connection for polyarthritis of 
the feet, arms, legs, and shoulder (hereinafter referred to a 
"multiple joint arthritis"), to include as due to herbicide 
exposure. 

5.  Entitlement to service connection for cellulitis with 
lymphangitis of the left lower extremity, to include as due 
to herbicide exposure.  

6.  Entitlement to service connection for a skin disorder 
(other than contact dermatitis), to include as due to 
herbicide exposure.
7.  Entitlement to service connection for a lung disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1997 by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.  

The Board observes that although the RO's March 1997 rating 
decision included a denial of service connection for 
peripheral neuropathy, and the veteran filed a timely notice 
of disagreement (NOD) with respect to this issue, the 
veteran's substantive appeal specifically stated that he 
agreed with the RO's determination that service connection 
for peripheral neuropathy was not warranted.  Therefore, the 
Board finds that the issue of entitlement to service 
connection for peripheral neuropathy is not in appellate 
status in accordance with 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (1999).


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of a 
liver disorder. 

2.  There is no medical evidence of a current diagnosis of 
vertigo.

3.  There is no medical evidence of a current diagnosis of 
contact dermatitis

4.  There is no medical evidence demonstrating a nexus or 
link between the veteran's current multiple joint arthritis 
and service.

5.  There is no medical evidence demonstrating a nexus or 
link between the veteran's current cellulitis with 
lymphangitis of the left lower extremity and service.

6.  There is no medical evidence demonstrating a nexus or 
link between the veteran's current skin disorder, and 
service.

7.  There is no medical evidence demonstrating a nexus or 
link between the veteran's current lung disease and service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a liver disorder, to include as due to herbicide 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The veteran's claim of entitlement to service connection 
for vertigo, to include as due to herbicide exposure, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


3.  The veteran's claim of entitlement to service connection 
for contact dermatitis, to include as due to herbicide 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

4.  The veteran's claim of entitlement to service connection 
for multiple joint arthritis, to include as due to herbicide 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

5.  The veteran's claim of entitlement to service connection 
for cellulitis with lymphangitis of the left lower extremity, 
to include as due to herbicide exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include as due to herbicide exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

7.  The veteran's claim of entitlement to service connection 
for a lung disease, to include as due to herbicide exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  Moreover, a 
veteran who served in Vietnam during the period January 9, 
1962 through May 7, 1975 is presumed to have been exposed to 
certain herbicides.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6) (1999).  A veteran's exposure to 
herbicides, such as Agent Orange, will be presumed if the 
veteran suffers from one of the presumptive diseases listed 
under 38 C.F.R. § 3.309(e) (1999).  See McCartt v. West, 12 
Vet. App. 164 (1999).  The presumptive diseases include 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

The threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The service medical records (SMRs) include the following: 
March 1965 treatment records showing the veteran was seen for 
contact dermatitis in the right eye and right forehead areas, 
as well as the right wrist; February 1966 treatment records 
concerning a cyst behind the right ear; a May 1966 treatment 
record noting a rash between the legs; and a July 1967 
examination report upon separation from service, which did 
not denote any abnormalities relating to arthritis in any of 
his joints, cellulitis with lymphangitis of the left lower 
extremity, lung disorder, liver disorder, cysts, vertigo, 
contact dermatitis, or other skin disorder or lesions.

The relevant post-service medical records are voluminous, 
consisting primarily of private medical records, as follows: 
a discharge summary from Caldwell Memorial Hospital, dated in 
August 1969, showing the veteran was treated for an infected 
left leg with a gland infection; an April 1971 private 
surgical pathology report showing the veteran underwent an 
excision hidradenitis suppurativa; a March 1980 radiology 
report revealed an impression of pleural reactive changes in 
the left; a September 1981 private examination report 
prepared by Raymond D. Wallace, Jr., M.D., recorded an 
impression of multiple furunculosis, hypertension, and 
migratory polyarthritis; an October 1982 private radiology 
report of the chest contained an impression explaining that 
the perihilar markings and structures are more prominent and 
that there is a suggestion on the lateral view of some patchy 
infiltrated back posteriorly having developed; an October 
1985 examination report prepared by Dr. Wallace stating an 
impression that included cellulitis with lymphangitis of the 
left lower extremity, hypertensive cardiovascular disease, 
and gout; a November 1986 medical record prepared by a 
private physician, Robert B. Roach, M.D., which shows a 
diagnosis of phlebitis with cellulitis and right inguinal 
lymph adenitis; a private November 1986 radiology report 
revealed osteoarthritic changes in the lumbar spine; 
treatment records from Michael Lewis, M.D., covering the time 
period December 1987 to October 1989, showing that that 
veteran was seen and treated for an abscess of the right 
axilla, hypertension, chronic obstructive pulmonary disease, 
and wheezing; various September 1993 private medical records, 
prepared by William Peckman, M.D., which recounted the 
details of a total right shoulder arthroplasty operation to 
treat degenerative arthritis of the right shoulder, and which 
also diagnosed the veteran with hypertension and hidradenitis 
of the right groin; private treatment records from the 
Hickory Orthopedic Center covering the period September 1993 
to March 1997, which showed the veteran was seen for 
hidradenitis of the groin, an infected sweat gland in the 
right arm, and was found to have degenerative cervical spine 
spondylosis.

There is also an April 1998 VA skin diseases examination 
report, which recounted the veteran's complaints of having 
cysts or lesions of the skin since his service on Vietnam.  
Objectively, there were erythematous papules and pustules 
distributed in the axilla, bilaterally, and on the back.  The 
assessment was hidradenitis suppurativa/follicular occlusion 
triad.

The remaining evidence consists of the veteran's written 
statements, in which he contends that he suffers from a liver 
disorder, vertigo, contact dermatitis, multiple joint 
arthritis, cellulitis with lymphangitis of the left lower 
extremity, skin disorder, or lung disorder, and skin lesions, 
and that these disorders were incurred during service, to 
include as due to herbicide exposure.

At the outset, the Board finds that there is no medical 
evidence of record showing the veteran has been currently 
diagnosed with either a liver disorder, vertigo, or contact 
dermatitis.  Moreover, although the SMRs do contain a 
diagnosis of contact dermatitis, both the service medical 
records and post-service medical records are otherwise devoid 
any treatment for or diagnoses of, a liver disorder, vertigo, 
or contact dermatitis.  As such, the veteran's claims of 
entitlement to service connection for a liver disorder, 
vertigo, and contact dermatitis, are not well grounded.  

After a review of the evidence of record, the Board also 
finds that there is no competent medical evidence of record 
showing that the veteran's current ailments - multiple joint 
arthritis, cellulitis with lymphangitis of the left lower 
extremity, skin disorder (which has been variously diagnosed 
as multiple furunculosis, hidradenitis suppurativa, 
follicular occlusion triad, etc.), and a lung disorder (which 
has been diagnosed as chronic obstructive pulmonary disease) 
- are related to service, either presumptively, directly, or 
by chronicity under Savage.  

First, presumptive service connection on the basis of 
herbicide exposure is not warranted because the veteran is 
not shown to have been diagnosed with any of the diseases 
listed under 38 C.F.R. § 3.309(e).  Second, with regard to 
the veteran's claim of service connection for multiple joint 
arthritis, although there is medical evidence of gout or 
gouty arthritis, and degenerative arthritis of the lumbar 
spine, cervical spine, and shoulder - from the mid-1980's 
forward - none of this medical evidence provides a nexus or 
link between any current arthritic condition and service.  
Third, concerning the service connection claim for cellulitis 
with lymphangitis of the left lower extremity, although the 
medical evidence shows the veteran has had recurrent bouts of 
infections in the left lower extremity, including cellulitis 
and lymphangitis, since August 1969, such medical evidence 
does not suggest a nexus or link to service.  Moreover, the 
SMRs are devoid of any indication that the veteran had 
cellulitis, lymphangitis, or other infection of the lower 
extremity.  Fourth, in connection with the service connection 
claim for skin lesions, although the SMRs include a sole 
clinical record showing the veteran had a cyst behind the 
ear, the post-service medical records do not provide a nexus 
or link between his current skin lesions and the cyst or skin 
rash he had in-service.  Fifth, in relation to the veteran's 
claim of entitlement to service connection for a lung 
disorder, the Board observes that the SMRs are devoid of any 
indication that the veteran suffered from any lung ailments, 
while the current medical evidence fails to demonstrate a 
link or nexus between the veteran's currently diagnosed 
chronic obstructive pulmonary disease and service.  

The only evidence of record to support the veteran's claims 
of service connection for a liver disorder, vertigo, contact 
dermatitis, multiple joint arthritis, cellulitis with 
lymphangitis of the left lower extremity, a skin disorder, 
and a lung disorder, is the veteran's written contentions.  
However, as a matter of law, these statements do not satisfy 
the medical diagnosis or medical nexus requirements and 
cannot, therefore, render his claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  In other words, what is needed is medical 
evidence of diagnoses of current disabilities, as well as 
medical evidence demonstrating that such disabilities are 
related to service.  By this decision, the Board is informing 
the veteran that medical diagnoses, as well as medical 
evidence of medical causation, is required to render his 
claim well grounded.  38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim not having been received, 
service connection for a liver disorder is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for vertigo is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for contact dermatitis is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for multiple arthritis is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for cellulitis with lymphangitis of the 
left lower extremity is denied. 

Evidence of a well-grounded claim not having been received, 
service connection for a skin disorder is denied. 




Evidence of a well-grounded claim not having been received, 
service connection for a lung disease is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

